REPORTED

IN THE COURT OF SPECIAL APPEALS

         OF MARYLAND

              No. 2525

       September Term, 2011




 REYNALDO PARADO RODRIGUEZ

                 v.

     STATE OF MARYLAND




    Woodward,
    Zarnoch,
    Moylan, Charles E., Jr.
          (Retired, Specially Assigned),


                 JJ.



      Opinion by Woodward, J.



      Filed: January 28, 2015
       Appellant, Reynaldo Parado Rodriguez, committed a third degree sexual offense

involving a fifteen-year-old victim in 1996, for which he was convicted in 1998 and

sentenced in 1999. At the time of the commission of the crime, as well as at the time of

sentencing, appellant was not required to register as a sex offender under the Maryland sex

offender registration act (“MSORA”). As a result of the 2001 amendment to MSORA,

however, appellant was required to register for the rest of his life. The 2010 amendment to

MSORA placed additional registration requirements on homeless registrants, which appellant

failed to comply with when he became homeless in 2011. Appellant was charged in the

Circuit Court for Frederick County with failing to register as a homeless sex offender. At

a hearing on January 17, 2012, appellant admitted to failing to register as required by the

2010 amendment to MSORA, but argued to the court that he could not be convicted because

he could not be required constitutionally to register in the first place. The circuit court

rejected appellant’s argument, convicted him of failing to register, and sentenced him to five

years’ incarceration, with all but eighteen months suspended.

       On appeal, appellant presents two questions for our review:

           1.     Was the evidence insufficient to sustain the conviction for
                  failing to register and must [a]ppellant no longer have to
                  register?

           2.     Must [a]ppellant’s conviction for failing to register be vacated
                  because the plea agreement for the predicate conviction did not
                  contemplate a registration requirement?

       We answer both questions in the negative and, accordingly, shall affirm.
                                    BACKGROUND

                                    Predicate Offense

       In August 1996, appellant, who was then twenty-six years old, had sexual intercourse

with a fifteen-year-old coworker.    Approximately one year later, the victim’s parents

complained, and on September 29, 1998, appellant pled guilty to committing a third degree

sexual offense in violation of Article 27, § 464B.1 On January 4, 1999, the circuit court

sentenced appellant to eighteen months’ incarceration, all of which was suspended in favor

of two years’ supervised probation, starting on the day of sentencing.

       In November of 1999, the Department of Public Safety and Correctional Services (the

“Department”) charged appellant with violating his probation by failing to (1) pay his

monthly supervising fee, and (2) inform his supervising agent of his current address and

place of employment. Appellant stipulated to a violation of probation, and on March 31,

2000, the circuit court sentenced appellant to eighteen months incarceration, suspending all

but six days to be served on three consecutive weekends. The court also increased the period

of probation from two years to three years, commencing on January 4, 1999 and terminating

on January 4, 2002.




       1
         Article 27, § 464B defined third degree sexual offense as including “[a] sexual act
with another person who is 14 or 15 years of age and the person performing the sexual act
is at least 21 years of age.” Md. Code (1957, 1996 Repl. Vol.), Article § 464B(a)(3). That
section has been recodified without substantive changes in Md. Code (2002, 2012 Repl. Vol.)
§ 3-307(a)(4) of the Criminal Law (I) Article (“CL”).

                                             2
                                Sex Offender Registration

       At the time that appellant committed the third degree sexual offense in 1996, the

version of MSORA in effect was the original one enacted in 1995. Md. Code (1957, 1992

Repl. Vol., 1995 Cum. Supp.), Article 27, § 692B. Under Article 27, § 692B, only child sex

offenders, as defined by the statute, were required to register. Under that definition,

appellant was not a child sex offender. Id. § 692B(a). At the time of appellant’s conviction

and sentencing, MSORA had been recodified as Article 27, § 792 and expanded by a 1997

amendment to require registration for “offenders,” “sexually violent offenders,” and

“sexually violent predators.” Md. Code (1957, 1996 Repl. Vol., 1997 Cum. Supp.), Article

27, § 792(a)(7); see also Graves v. State, 364 Md. 329, 336-39 (2001) (discussing the early

history of MSORA). A “sexually violent offender” included a person who, like appellant,

had been convicted of an offense under Article 27, § 464B and required registration for a

period of ten years. Id. § 792(a)(9)-(10), (h). The 1997 amendment to MSORA, however,

applied only to offenses committed on or after July 1, 1997, and thus did not apply to

appellant’s 1996 offense. Editor’s note, Article 27, § 792.

       In 1999, the General Assembly made significant revisions to MSORA. Ochoa v.

Dep’t of Pub. Safety & Corr. Servs., 430 Md. 315, 319-20 (2013). Relevant to the instant

case, the 1999 amendment subjected a sexually violent offender who had committed an

offense under Article 27, § 464B to lifetime registration. Md. Code (1957, 1996 Repl. Vol.,

2000 Cum. Supp.), Article 27, § 792(d)(5)(ii). The retroactive application of the 1999



                                             3
amendment, however, was limited to sexually violent offenders who had committed offenses

after July 1, 1997, again removing appellant’s 1996 offense from the purview of MSORA.

       In 2001, the General Assembly made further changes to MSORA, this time adding a

significant retroactivity provision (the “2001 Retroactivity Provision”). See Md. Code

(2001), § 11-702.1 of the Criminal Procedure Article (“CP 2001”).2 In relevant part, the

2001 Amendment required the retroactive registration of offenders “convicted of an offense

committed before July 1, 1997,” who were “under the custody or supervision of a supervising

authority on October 1, 2001.” CP 2001 § 11-702.1(a). The 2001 Amendment defined

supervising   authority   as   including   the    Director   of   Parole   and   Probation.

CP 2001 § 11-701(i)(11).

       Appellant was on probation on October 1, 2001, and thus met the requirement for

retroactive registration under the 2001 Retroactivity Provision. CP 2001 § 11-702.1(a). As

a sexually violent offender, who had violated Article 27, § 464B, appellant was required to

register for the remainder of his life. CP 2001 § 11-707(a)(4)(ii)(2).

       Although required to register in 2001 as a sexually violent offender, appellant was not

notified by law enforcement of his registration obligation until March 13, 2007. 3 At the



       2
         This opinion makes several references to different versions of MSORA, so the year
of the specific amendment referenced will be stated for clarification purposes.
       3
        The Notice To Registrants identified appellant as a “Child Sexual Offender.” This
appears to be a misidentification. In 2007, the definition of “Child sexual offender” did not
include violations of CL § 3-307 where the victimized minor was at least fifteen years old.
CP 2007 § 11-701(b).

                                              4
hearing on the conviction challenged sub judice, appellant testified that he learned he had to

register when “in 2007 they came to my job, and [] I lost my job the next day.” 4

       In 2010, the General Assembly again made major changes to MSORA.5 The 2010

amendment reclassified sex offenders into tiers: (1) Tier I offenders must register in person

every six months for fifteen years, with the possibility of a reduction in the term to ten years;

(2) Tier II offenders must register in person every six months for twenty-five years; and (3)

Tier III offenders must register every three months for life. CP 2010 § 11-707. The 2010

amendment contained a retroactive provision that applied the amendment to any person who

qualified as a Tier I, II, or III offender and who was subject to registration on September 30,

2010 (the “2010 Retroactivity Provision”).6 CP 2010 § 11-702.1. Because appellant was


       4
        The record does not clarify who exactly “they” were, although the notification form
given to appellant in March 2007 suggests that it may have been the Frederick County
Sheriffs Office.
       5
         The previous year, 2009, the General Assembly enacted a retroactive provision that
applied MSORA to sexually violent offenders and sexually violent predators convicted on
or after July 1, 1997, of offenses committed before July 1, 1997, as well as child sex
offenders convicted on or after October 1, 1995, for offenses committed before October 1,
1995, irrespective of when the offender was incarcerated or under supervision.
CP 2009 § 11-702.1(c); Doe v. Dep’t of Pub. Safety & Corr. Servs., 430 Md. 535, 546 (2013)
(“Doe I”). Because appellant was already required to register by virtue of the 2001
amendment to MSORA, the 2009 amendment did not apply to him. See discussion of
appellant’s ex post facto claim under Doe I, infra.
       6
         The retroactive provision of the 2010 amendment also applied to any person
qualifying as a Tier offender who was under the custody or supervision of a supervisory
authority on October 1, 2010, or was convicted of any “crime” (later changed to “felony,”
2011 Md. Laws, Ch. 374) on or after October 1, 2010, who had a prior conviction for an
offense for which registration as a sex offender was required by the amendment.
                                                                           (continued...)

                                               5
subject to registration on September 30, 2010 (as a result of the 2001 Retroactivity Provision)

and his third degree sexual offense with a fifteen-year-old qualified him as a Tier II offender,

appellant was required by the 2010 amendment to register for twenty-five years. Therefore,

the retroactive application of the 2010 amendment to MSORA actually reduced appellant’s

registration period from lifetime to twenty-five years.

                                     Failure to Register

       After becoming a registrant by application of the 2001 Retroactivity Provision,

appellant, like all sex offenders, faced penalties for failing to register.                 See

CP 2001 § 11-721. Under the version of MSORA relevant to the matter sub judice,

registration generally requires sex offenders to (1) notify law enforcement of their registrant

status, and also of changes of circumstance like a new residence or job, and (2) to disclose

various information to law enforcement at the time of registration, such as the offender’s

name, address and the nature of his predicate offense. See CP 2010 §§ 11-705, -706.

Registrants who fail to abide by the notification requirements of CP 2010 § 11-705, or the

disclosure requirements CP 2010 § 11-706, are guilty of the criminal offense of failing to

register pursuant to CP 2010 § 11-721(a).7




       6
      (...continued)
CP 2010 § 11-702.1.
       7
       Failure to register as a first-time offense is a misdemeanor. CP 2010 § 11-721. A
subsequent failure to register is a felony. Id.

                                               6
       Prior to the 2010 amendment to MSORA, a registrant was required to send written

notice to the state registry of a change in residence within five days after the change

occurred. CP 2009 § 11-705(d). The Court of Appeals, however, held that an earlier version

of Section 11-705(d) did not apply to homeless registrants. Twine v. State, 395 Md. 539, 550

(2006). Subsequently, the General Assembly enacted, as a part of the 2010 amendment to

MSORA,      additional   registration   requirements    for   a   “homeless     registrant.”

CP 2010 § 11-705(d). Section 11-705(d) then read:

           (d) Homeless registrants

                  (1) A homeless registrant also shall register in person with the
                  local law enforcement unit in each county where the registrant
                  habitually lives:

                         (i) within 3 days after the earlier of the date of release
                         or after registering with the supervising authority; and

                         (ii) within 3 days after entering and remaining in a
                         county.

                  (2) After initially registering with a local law enforcement unit
                  under this subsection, a homeless registrant shall register once
                  a week in person during the time the homeless registrant shall
                  register once a week in person during the time the homeless
                  registrant habitually lives in the county.

       On August 21, 2011, appellant moved out of his residence after an argument with his

wife and began living out of his vehicle. On September 11, 2011, a law enforcement officer

went to appellant’s former residence in Frederick County and learned from appellant’s son

that appellant had not been living there for some time. The next day the officer contacted



                                              7
appellant by phone, and appellant admitted that he had been homeless since August 21, 2011.

Appellant also admitted that, although he understood the nature of his registration

requirements, he failed to notify local law enforcement of “any changes.”

       On October 7, 2011 a grand jury in Frederick County indicted appellant for his

“knowing” failure “to register one time per week in person with the Frederick County

Sheriff’s Office as required of a homeless registrant.” 8 In response to the indictment, at a

hearing on January 17, 2012, on the failure to register charge, appellant waived his right to

jury trial and pled not guilty on an agreed statement of facts. Appellant agreed that the State

could prove that appellant knowingly failed to register each week in person while he was

homeless from August 21, 2011 to September 11, 2011. Appellant argued, however, that the

registration requirement was “illegal” under the federal and state constitutional prohibitions

on ex post facto laws because he was not required to register at the time of his plea or

sentencing.9




       8
          The indictment originally stated that appellant had unlawfully and knowingly failed
to “file written notice with the Frederick County Sheriff’s Office within three days of change
of address.” At the January 17, 2012 hearing, the State, with the approval of the circuit court
and appellant’s trial counsel, amended the charge to read that appellant “unlawfully did
knowingly fail to register one time per week in person with the Frederick County Sheriff’s
Office as required of a homeless registrant.”
       9
         Appellant also argued that the registration requirement violated his due process
rights because he never had “a dangerousness hearing to determine whether [appellant]
needed to be on the sex offender registry,” as well as on equal protection, double jeopardy,
and bill of attainder grounds. Those arguments are not raised in the instant appeal.

                                              8
       The circuit court found appellant guilty and sentenced him to five years’ incarceration,

with all but eighteen months suspended, and three years’ supervised probation.10 On January

24, 2012, appellant filed a timely notice of appeal.

                                STANDARD OF REVIEW

       When this Court reviews a conviction for the sufficiency of the evidence, our duty “is

to determine whether, after reviewing the evidence in the light most favorable to the State,

a rational trier of fact could have found each element of the crime beyond a reasonable

doubt.” Twine, 395 Md. at 554. If, however, determining the sufficiency of the evidence

“‘involves an interpretation and application of Maryland statutory and case law, [this Court]

must determine whether the lower court’s conclusions are legally correct under a de novo

standard of review.’” Barnes v. State, 195 Md. App. 1, 6 (2010) (quoting Gray v. State, 388

Md. 375 (2005)), vacated, 423 Md. 75 (2011). Whether the prohibition against ex post facto

laws contained in Article 17 of the Maryland Declaration of Rights precludes the State from

requiring appellant to register as a sex offender presents a preliminary question of law that

we review de novo. See Davis v. Slater, 383 Md. 599, 604 (2004).

                                       DISCUSSION

                               I. Sufficiency of the Evidence

       Appellant argues that under Doe v. Department of Public Safety & Correctional



       10
          Appellant’s failure to register was deemed a felony, punishable by up to five years
of incarceration, because appellant stipulated that he previously had been found guilty of
failing to register. CP 2010 § 11-721(b)(2).

                                              9
Services (“Doe I”), 430 Md. 535 (2013), the State cannot legally require him to register as

a sex offender, because MSORA was retroactively applied to him in violation of the ex post

facto provisions of Article 17 of the Maryland Declaration of Rights. Appellant contends

that, because the State cannot establish that he had a legal duty to register, there is

insufficient evidence to sustain his conviction for failure to register under CP 2010 §§ 11-705

and 11-721(a). Appellant asks this Court to both vacate his conviction for failure to register,

and remand the instant case to the circuit court with the instruction to order (1) the removal

of appellant’s name and likeness from the registry, and (2) his exemption from future

registration. The State responds that Doe I is “factually and legally inapposite and, thus, does

not equate to relief for [appellant].” Because the parties rely heavily on Doe I, we turn to the

facts and holding of that opinion.

                                             Doe I

       In June 2014, the Court of Appeals issued a second opinion in the Doe matter, in

which it concisely summarized the facts of Doe I as follows:

                   In 2006, Doe pled guilty to and was convicted in the Circuit
           Court for Washington County of a single count of child sexual abuse
           arising out of an incident involving inappropriate contact with a
           thirteen-year-old student that occurred during the 1983-84 school year
           when Doe was a junior high school teacher. Doe was sentenced to ten
           years incarceration, with all but four and one half years suspended,
           and three years supervised probation upon his release. Although
           Doe’s plea agreement did not address registration as a sex offender as
           one of the conditions of probation, Doe was ordered at sentencing to
           “register as a child sex offender.” He was also ordered to pay a $500
           fine. Following his sentencing, Doe filed a Motion to Correct an
           Illegal Sentence challenging both the fine and the requirement that he

                                              10
          register as a child sex offender. The Circuit Court agreed with Doe
          and issued an order striking the fine and the registration requirement.
          Doe was released from prison in December 2008. On October 1,
          2009, Doe’s probation officer directed him to register as a child sex
          offender. Doe maintained that he did not agree with the requirement,
          but, against the advice of counsel, he registered as a child sex offender
          in early October 2009.

Dep’t of Pub. Safety & Corr. Servs. v. Doe, 439 Md. 201, 208 (2014).

      The Department ordered Doe to register as a sex offender in October 2009, because

the 2009 amendment to MSORA required the registration of all sex offenders who had

committed offenses before October 1, 1995, but who were convicted after that date (“2009

Retroactivity Provision”). Doe I, 430 at 540; see CP 2009 § 11-702.1(c)(ii). In October

2009, after Doe complied with the registration order, he filed a civil complaint for

declaratory judgment, which

          advanced three arguments, including that to require him to register,
          when he was not informed of that requirement when he pled guilty,
          would improperly render his guilty plea involuntary. None of the
          arguments advanced in the Complaint, however, explicitly addressed
          the constitutionality of the registration requirement . . . . During the
          Circuit Court proceedings, the parties addressed the issues presented
          in [Doe]’s Complaint. In addition, counsel for the State argued to the
          court that requiring [Doe] to register did not violate the prohibition
          against ex post facto laws. At the end of the hearing, the trial judge
          denied [Doe]’s request for declaratory relief and ordered that [Doe]
          “shall not be removed from the sex offender registry.”

                  [Doe] noted an appeal to the Court of Special Appeals. In
          [Doe]’s appeal, he once again contended that requiring him to register
          as a sex offender violated the terms of the plea agreement. In
          addition, [Doe] explicitly advanced challenges to the application of
          the statute on ex post facto, bill of attainder, equal protection, and due
          process grounds . . . . In an unreported opinion, the intermediate

                                             11
             appellate court rejected all of [Doe]’s arguments and affirmed the trial
             court’s judgment requiring [Doe] to remain on the Maryland Sex
             Offender Registry.

Doe I, 430 Md. at 541-42 (footnotes omitted).

       The Court of Appeals granted certiorari, and in a plurality opinion, held that

“requiring [Doe] to register as a result of the 2009 and 2010 amendments violates the

prohibition against ex post facto laws contained in Article 17 of the Maryland Declaration

of Rights.” Id. at 537 (emphasis added). The Court concluded that, “[p]ursuant to our

determination that [Doe] may not be compelled to register, his name and likeness shall be

removed from the Maryland Sex Offender Registry.” Id.

                                      Application of Doe I

                        The State’s Argument Under Sinclair v. State 11

       The State contends that Doe I does not apply in part, because “[t]he procedural posture

of the appeal in Doe [I] is legally inapposite to the posture of the present appeal.”

Specifically, the State asserts that Doe sought relief via a civil complaint for declaratory

judgment, whereas appellant seeks a declaration exempting him from the sex offender

registry in the context of his criminal case. See Doe I, 430 Md. at 541. The State argues that

this Court cannot grant declaratory relief in a criminal case, and in the absence of declaration

removing appellant from the registry, he remains a registrant who must comply with MSORA

until he is relieved of those obligations.


       11
            199 Md. App. 130 (2011).

                                               12
       The State bases its argument on our decision in Sinclair v. State, 199 Md. App. 130

(2011). In that case, Sinclair was ordered to register as a sex offender for the first time under

the 2009 Retroactivity Provision. Id. at 133-34. In response, Sinclair filed a motion in his

criminal case “seeking a judicial determination that he was not required to register as a child

sex offender.” Id. at 132.

       The circuit court denied the motion, and we vacated that judgment without reaching

the merits of Sinclair’s claim. Id. at 134, 140. We observed that “[t]he issue that Sinclair

seeks to raise, and the relief that he seeks, presents a civil matter that is not cognizable in his

criminal cause. . . . His statutory construction point is directed to a collateral consequence

of the conviction.” Id. at 135 (emphasis added). Accordingly, because registration was a

collateral consequence of Sinclair’s conviction, in order to challenge that requirement,

Sinclair was required to file a declaratory judgment action separate and distinct from his

criminal conviction. Id. at 135-37.

       Appellant, like Sinclair, seeks a declaration removing him from the sex offender

registry in the context of his criminal case. Under Sinclair, this Court cannot order the circuit

court to “issue a declaratory judgment in a criminal cause” regarding appellant’s status as sex

offender, regardless of the decision in Doe I. Id. at 140. Although the Court in Doe I held

that the 2009/2010 amendments had crossed the line from “civil regulation to an element of

the punishment of offenders” in the ex post facto context, that ruling did not transform the

sex offender registration scheme into a sanction in the context of a criminal case. See Doe



                                                13
I, 430 Md. at 578 (McDonald, J., concurring) (emphasis added).

       Accordingly, registration remains a collateral consequence of criminal punishment,

and thus appellant can seek removal from the sex offender registry only through a civil action

for declaratory judgment. See Sinclair, 199 Md. App. at 137 (holding that a complaint

seeking declaratory judgment remains “the procedure for obtaining, under appropriate

circumstances, a ruling on the constitutionality of a statute, the violation of which carries

criminal sanctions”). Therefore, regardless of the merits of appellant’s contentions, this

Court has no authority in the instant case to instruct the circuit court to order the Department

to remove appellant from the sex offender registry.

       Unlike Sinclair, however, appellant also asks this Court to vacate his conviction for

failure to register. See id. at 135. Appellant clearly can challenge his criminal conviction on

direct appeal, and thus Sinclair does not apply to a review of appellant’s criminal conviction

under Doe I.

       The question of whether the State can constitutionally require appellant to register is

central to the review of his conviction, because the existence of a legal duty to register is a

necessary element of failing to register under CP 2010 § 11-721. Section 11-721 expressly

states that sex offenders must provide accurate information and notice “as required” by “this

subtitle” and various sections therein. CP 2010 § 11-721(a). Clearly then, if appellant is not

“required” to register under MSORA, he cannot be convicted of failing to register under

CP 2010 § 11-721. Notably, when the Fourth Circuit reviewed the federal Sex Offender



                                              14
Registration and Notification Act (“SORNA”), it also concluded that a registration

requirement was an element of the failure-to-register offense. See United States v. Gould,

568 F.3d 459, 470 (4th Cir. 2009) (“As noted above, the elements of a SORNA failure to

register offense . . . are that the defendant (1) was required to register . . . .”), cert. denied,

559 U.S. 974 (2010); see also State v. Abshire, 677 S.E.2d 444, 449 (N.C. 2009) (holding

that one essential element of the crime of “failing to notify the appropriate sheriff of a sex

offender’s change of address” is that “the defendant is a ‘person required . . . to register’”).

       We acknowledge that the basis for removing appellant from the registry and vacating

his conviction under CP 2010 § 11-721 is the same, that is, a determination that appellant has

no legal duty to register. The overlap exists as a result of the legislative decision to enforce

the civil sexual offender registration scheme through criminal sanctions. The partnership of

the civil and criminal systems, however, does not compromise independence and integrity

of either one. Thus we cannot order a declaration removing appellant from the registry

without a civil complaint under Sinclair, but must consider whether the State

unconstitutionally prosecuted appellant for failure to register. Accord Sanchez v. State, 215

Md. App. 42, 49-50 (2013). Accordingly, we turn now to the question of whether the State

can legally require appellant to register under Doe I.

                        Appellant’s Ex Post Facto Claim Under Doe I

       As stated above, appellant contends that the Department cannot order him to register

under Doe I, because the application of MSORA violates Article 17’s prohibition on ex post



                                                15
facto laws. More specifically, appellant claims that the 2009/2010 amendments at issue in

Doe I “apply equally” to both Doe and him. We disagree.

       The 2009/2010 amendments did not apply retroactively to appellant as they did to

Doe. The Department ordered Doe to register pursuant to the 2009 Retroactivity Provision.

Doe I, 430 Md. at 540-41.       Because Doe was required thereby to register, the 2010

Retroactivity Provision then subjected Doe to the 2010 amendment to MSORA, which

reclassified him as a Tier III sex offender and required him to register for life. See

CP 2010 § 11-702.1(a) (stating that “this subtitle shall be applied retroactively to include a

person who . . . was subject to registration under this subtitle on September 30, 2010”). On

the other hand, appellant was required to register under the 2001 Retroactivity Provision.

Thus, unlike Doe, appellant was not placed on the sex offender registry by the 2009

amendment to MSORA. In Doe I, the Court of Appeals did not decide whether the

retroactive application of MSORA as a result of the 2001 amendment violated Article 17’s

prohibition against ex post facto laws,12 and appellant advances no argument in the instant




       12
         The State asserts that “[a]fter [appellant] was required to register in 2001, the Court
of Appeals in Young held that MSORA was not penal, and the Court in Doe [I] did not
overrule Young.” The State refers to Young v. State, 370 Md. 686 (2002), but misapplies that
decision. Although the Court of Appeals issued its ruling in Young in 2002, after the passage
of the 2001 Retroactivity Provision, the decision did not review MSORA as amended in
2001. Instead, the Young Court considered Maryland Code (1957, 1996 Repl. Vol., 2000
Cum. Supp.), Article 27, § 792, which was the version in effect at the time of Young’s
conviction and sentencing. See Young, 370 Md. at 690 & n.1. Moreover, the Young court
did not review MSORA under Article 17’s prohibition against ex post facto laws, but instead
for a violation of due process. Id. at 690.

                                              16
appeal regarding the constitutionality of the 2001 amendment as applied to him.

       As a sex offender registrant, however, appellant is subject to the 2010 Retroactivity

Provision, see CP 2010 § 11-702.1(a), and thus is required to comply with MSORA as

amended in 2010. Unlike Doe, the 2010 amendment reduces appellant’s registration period

from lifetime to twenty-five years.     Thus, with regard to the registration period, the

retroactive application of MSORA by the 2010 amendment actually benefits appellant, rather

than “imposing an additional sanction for [appellant]’s crime.” Doe I, 430 Md. at 568.

       On the other hand, the retroactive application of MSORA by the 2010 amendment did

impose on appellant many additional restrictions and conditions of registration. In his

concurring opinion in Doe I, Judge Harrell set forth several of such additional requirements

and conditions. He wrote:

                   Since 2009, several amendments to the Maryland Sex Offender
           Registration Act have been adopted, including, but not limited to: (1)
           adding juvenile sex offenders to the list of those who must register;
           (2) requiring registration statements to include a list of aliases,
           electronic email addresses, computer screen names, or any name by
           which the registrant had been legally known; (3) requiring tier III
           offenders (such as Doe) to register in person every three months for
           life; (4) requiring that registrants provide three days notice after
           changing addresses; (5) ordering registrants to notify law
           enforcement, prior to the relocation, when the registrant obtains a
           temporary residence or changes the location where the registrant
           resides or “habitually lives” for more than 5 days; (6) requiring
           homeless registrants to register in person with the local law
           enforcement in each county where the registrant habitually lives; (7)
           publicize registration information on the Internet; and (8) granting the
           Department of Public Safety and Correctional Services and law
           enforcement the discretion to provide notice of a registration
           statement or a registrant's change of address to whomever they deem

                                             17
           necessary so as to protect the public from the registrant.

Id. at 569-70 (citing CP 2010 §§ 11-701, -705, -706, -717, -718).

       Not listed above is the additional requirement that a homeless registrant register once

a week. Compare CP 2010 § 705(d), with CP 2009 § 11-705. As stated earlier in this

opinion, the requirement of in-person registration once a week was the sole basis of

appellant’s conviction for failing to register under CP 2010 § 11-721.

       In Doe I, the Court of Appeals did not decide the issue of whether the retroactive

application of the requirements and conditions of registration added by the 2010 amendment

to MSORA violate the prohibition against ex post facto laws when applied to persons, like

appellant, who were legally already on the registry. We need not address that issue here,

because, given the procedural posture of the instant case, only one additional requirement of

the 2010 amendment was retroactively applied to appellant, namely, the obligation of

registering in person once a week as a homeless registrant. All of the other additional

requirements and conditions of registration apply to appellant, but none of them were the

basis for the conviction that appellant seeks to overturn.

       Clearly, the General Assembly had a legitimate regulatory purpose in enacting

additional registration requirements for homeless registrants. See CP 2010 § 11-705(d). By

definition, a homeless individual does not have a place of residence, and usually does not

have a place where he or she usually lives. Without frequent in-person registration, law

enforcement would be unable to properly monitor these registrants. Therefore, we conclude



                                             18
that the additional registration requirement retroactively imposed on appellant as a homeless

registrant by the 2010 amendment to MSORA does not constitute an “additional sanction”

for his crime in violation of the prohibition against ex post facto laws under Article 17 of the

Declaration of Rights. Accordingly, the requirement that appellant register as a homeless

registrant under CP 2010 § 11-705(d) does not violate the Maryland constitutional

prohibition against ex post facto laws, and thus his conviction for failure to comply with that

section will stand.

                          II. Enforcement of the Plea Agreement

       Appellant also contends that this Court “must enforce the plea agreement,” and that,

because the “plea agreement did not contemplate a registration requirement, he never had a

legal duty to register.” Therefore, according to appellant, his conviction for failing to register

must be vacated. We disagree.

       Appellant did not request the enforcement of his plea agreement in circuit court

below, and thus the issue has not been preserved for appellate review. Rule 8-131(a)

(“Ordinarily, the appellate court will not decide any other issue unless it plainly appears by

the record to have been raised in or decided by the trial court.”). Accordingly, we decline to

reach the merits of this argument, or consider whether appellant can request the enforcement

of his plea agreement in this procedural context, i.e., where the plea agreement in question

is associated with a predicate offense and not the criminal conviction that is the subject of

the direct appeal.



                                               19
For the reasons stated above, we affirm the judgment of the circuit court.

                                   JUDGMENT OF THE CIRCUIT COURT
                                   FOR FREDERICK COUNTY AFFIRMED.
                                   COSTS TO BE PAID BY APPELLANT.




                                     20